Citation Nr: 0520720	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than May 5, 1999, 
for a 100 percent rating for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision of the Denver, Colorado Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted an increased 
(100 percent) rating for PTSD effective May 5, 1999.  In 
December 2003, the Board remanded the claim to the RO to 
obtain records from the VA Medical Center (VAMC) in Denver, 
Colorado of any treatment for a psychiatric disorder since 
July 1990.   


FINDINGS OF FACT

1.  The veteran filed a claim for increase in the rating for 
PTSD on August 7, 2000; there is no indication or allegation 
of an earlier claim.     

2.  The RO granted the increased (100 percent) rating 
effective May 5, 1999.    


CONCLUSION OF LAW

An effective date prior to May 5, 1999 for the assignment of 
a 100 percent rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim".]   
In the instant case, neither the veteran or his counsel has 
alleged that a claim for increase was filed prior to the one 
received on August 7, 2000.  Consequently, the determination 
in this case (i.e. whether an even earlier effective date 
could be authorized based on this claim) is strictly a legal 
one, and under the Court's guidelines noted above, it appears 
that the VCAA does not apply.
  
Regardless, the Board finds that the veteran has received 
sufficient notice and assistance.  An April 2001 notice 
letter, accompanying the rating decision explained that the 
evidence already received was enough to grant entitlement to 
the 100 percent rating and that VA would make reasonable 
efforts to obtain any additional evidence identified by the 
veteran.  The April 2001 rating decision explained what the 
evidence showed and why a 100 percent rating was granted and 
a September 2002 statement of the case (SOC) and an April 
2005 supplemental SOC provided notice of applicable 
regulations and properly provided notice on the "downstream" 
issue of an earlier effective date (See VAOPGCPREC 8-2003).  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the April 2001 letter asked him to either submit or identify 
(for VA to obtain) any additional evidence.  This was 
equivalent to advising the veteran to submit everything he 
had pertinent to the claim.  There is no further duty to 
notify.  Furthermore, there is nothing that he conceivably 
could submit that would have bearing on this matter.  He is 
not prejudiced by the Board's proceeding with appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, the RO has obtained pertinent 
VA treatment records, including all available records of 
relevant VA treatment for PTSD from the Denver VA Medical 
Center (VAMC) from 1990 to the present.  The veteran has not 
identified any additional evidence pertinent to his claim.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

The veteran was initially granted service connection for PTSD 
(rated 50 percent) in August 1990 with an effective date in 
December 1989.  He did not appeal this decision and it became 
final.  He subsequently filed a claim for an increased rating 
which was received by the RO on August 7, 2000.  In this 
claim he indicated that he had received treatment for PTSD 
from May 5, 1999 to the present.  In the April 2001 rating 
decision, the RO then granted the increase effective May 
1999, the date of a VA psychiatric examination that produced 
findings establishing that a 100 percent rating was 
warranted.  

III.  Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to this rule 
provides that the effective date of an award for increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  While any communication 
indicating an intent to apply for VA benefits may be 
considered an informal claim, such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).  

The veteran's claim for increase was received on August 7, 
2000.  In the April 2001 rating decision, the RO awarded an 
effective date of May 5, 1999 for the increase, more than a 
year prior to receipt of the claim.  This award appears more 
generous than what is actually permitted by the pertinent 
regulations, (See 38 C.F.R. § 3.400(o)(2)), as the RO did not 
receive the claim for increase within one year of May 5, 
1999.  Without an earlier claim for the increase, there is no 
basis in the law for the Board to grant an earlier effective 
date.  There is nothing in the record indicating that an 
earlier claim for increase was filed; neither the veteran nor 
his attorney has alleged otherwise.    

The governing law and regulations are unambiguous; they make 
no provision for granting an effective date earlier than the 
one assigned by the RO.  Since the law is dispositive, the 
Board must deny the claim on the ground of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An effective date earlier than May 5, 1999 for the grant of a 
100 percent rating for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


